Citation Nr: 1631554	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to September 2000.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for hypertension and diabetes.

In an April 2012 rating decision, the RO awarded service connection for hypertension, assigning an evaluation of 10 percent effective April 26, 2010.  Accordingly, the claim for service connection for hypertension has been granted in full and is no longer an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2015).


FINDING OF FACT

The Veteran's diabetes had its clinical onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the Veteran's claim in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

II.  Service Connection

The Veteran asserts entitlement to service connection for diabetes.  For the following reasons, the Board finds that service connection is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 


For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

Here, the Veteran has been diagnosed with diabetes.  See, e.g., July 2014 VA Primary Care Treatment Note (reflecting a diagnosis of diabetes); March 2008 Letter from A.C.-T., M.D. (noting that the Veteran was recently diagnosed with diabetes mellitus, type II).  

His primary argument, then, is that he is entitled to service connection for his diagnosed diabetes because he initially manifested symptomatology during his active service, including blurred vision and frequent urination, which was later attributed by his treating physician to his diabetes.  See, e.g., April 2012 Substantive Appeal (VA Form 9).  Accordingly, he maintains that, although he did not seek medical treatment for his diabetic symptomatology until several years following his discharge, his type II diabetes mellitus likely had its onset during his twenty years of active duty service.  See id.  


The Veteran's available service treatment records are silent for any diagnoses, complaints, or treatment for diabetes or any related symptomatology.  Nevertheless, the Board notes that the Veteran reported experiencing blurred vision and frequent urination "as far back as 1996 while [he was] stationed in Annapolis."  See April 2012 Substantive Appeal (VA Form 9); April 2010 Statement in Support of Claim (VA Form 21-3148).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay statements are competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  He additionally indicated that he currently exhibits the same diabetic symptomatology and that he has experienced these symptoms without interruption since his active duty service.  See Layno, 6 Vet. App. at 470.

As the claimed symptoms are lay-observable, the Board accepts as competent the Veteran's assertion regarding his in-service symptomatology.  See Jandreau, 492 F.3d at 1377.  The Board further finds these competent statements concerning his in-service symptomatology to be credible, as his assertions are bolstered by the opinion of his private treating physician, Dr. A.C.-T., who posited in her March 2008 letter that the Veteran's "periods of blurred vision and urinary frequency during his time of military service," coupled with his development of "hyperglycemia in July of 2003," render it "highly probable" that his diabetes had its onset during his active service.  See March 2008 Letter from A.C.-T., M.D.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (reflecting that credibility determinations are within the purview of the Board).

This medical opinion is supported by sufficient rationale, specifically that the Veteran's in-service symptomatology and post-service hyperglycemia indicate that his diabetes likely had its onset during his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, the opinion is based on Dr. A.C.-T.'s familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  The Board is cognizant that the specific medical record cited by Dr. A.C.-T. as reflecting the Veteran's July 2003 hyperglycemia is not of record.  Nevertheless, given Dr. A.C.-T.'s familiarity with the Veteran, considering her well-reasoned and well-articulated opinion, and in light of the fact that there is no contrary medical examination and opinion evidence of record, the Board finds the opinion of his private treating physician concerning the etiology of his diabetes to be highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).

The Veteran has thus competently and credibly described experiencing in-service symptoms which have continued to the present.  See Walker, 708 F.3d at 1338-39; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  And the March 2008 private opinion by Dr. A.C.-T. provides a medically sound basis to attribute his currently diagnosed diabetes mellitus to that symptomatology.  See id.  See also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for diabetes mellitus is granted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


